                                          Case 3:20-cv-03180-WHO Document 14 Filed 05/21/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DEEPAK SAHOTA,                                     Case No. 20-cv-03180-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER SETTING BRIEFING
                                                 v.                                         SCHEDUE AND HEARING
                                   9

                                  10     NATHAN ALLEN, et al.,                              Re: Dkt. No. 1
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner Deepak Sahota has filed an Emergency Petition for a Writ of Habeas Corpus

                                  14   pursuant to 28 U.S.C. § 2241, asking the Court to order his immediate release from the Mesa

                                  15   Verde ICE Processing Facility, or at a minimum, to order the government to provide Mr. Sahota

                                  16   with a new bond hearing. Mr. Sahota argues such relief is constitutionally required given the

                                  17   imminent threat to his health and his life created by the COVID-19 pandemic due to Mr. Sahota’s

                                  18   severe mental illness, limited cognitive abilities, and history of smoking that place him at a greater

                                  19   risk of contracting COVID-19 than the general detained population. Dkt. No. 1.

                                  20          The government shall file an opposition to the request for emergency relief by

                                  21   Wednesday, May 27, 2020 at 5:00 PM PDT. Petitioner may file reply by Monday, June 1, 2020.

                                  22   A hearing is scheduled on Wednesday June 3, 2020 at 10:00 a.m.

                                  23          IT IS SO ORDERED.

                                  24   Dated: May 21, 2020

                                  25

                                  26
                                                                                                     William H. Orrick
                                  27                                                                 United States District Judge
                                  28
